Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed November 28, 2022 is acknowledged and has been entered.  Claims 1, 4, 9, 14, 17, 31, 35, 42, 51-56, and 59-62 have been amended. Currently, claims 1, 4, 9, 14, 17, 31, 35, 42, and 51-62 are pending and are under examination.

Withdrawn Rejections / Objections
2.	In light of Applicant’s amendment and arguments, the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Foets et al. (Graefe’s Arch Clin Exp. Ophthalmol 230: 269-274 (1992)), is hereby, withdrawn.

Priority
3.	This application is a continuation of U.S. Patent Application 14/888,875 filed on November 3, 2015, now U.S. Patent Number 10,655,102, which is a 371 National Stage application of PCT/US2014/36616 filed 5/2/2014, which claims the benefit of Provisional Application Number 61/819,146 filed 5/3/2013. Based on the filing receipt, the effective filing date of the instant application is March 3, 2013 which is the effective filing date of Provisional Application Number 61/819,146 from which the benefit of domestic priority is claimed. 

Application Data Sheet
4.	A reference to the prior Application Serial Number 14/888,875 field May 18, 2020 has been inserted in the application data sheet (37 CFR 1.76), under 35 U.S.C. 119(e), 120, 121, or 365(c).  See 37 CFR 1.78(a).  However, the current status of parent ASN 14/888,875, i.e. US Patent Number, pending, abandoned, is missing.

Claim Objections
5.	Claim 1, (ii) in line 2 is objected to in reciting “contacting the cell population containing human corneal endothelial cells is contacted with a second positive affinity.” It should recite “contacting the cell population containing human corneal endothelial cells with a second positive affinity.”
6.	Claim 31 in line 5 is objected to in reciting “a first positive affinity, wherein the positive affinity reagent is….” It should recite “a first positive affinity reagent, wherein the positive affinity reagent is….”
7.	Claim 31, part (i) line 1 is objected to in reciting “the human corneal endothelial cell express CD56.” It should recite “the human corneal endothelial cell expresses CD56.”
8.	Claim 31, part (ii) line 1 is objected to in reciting “the human corneal endothelial cell express CD56.” It should recite “the human corneal endothelial cell expresses CD56.”
9.	Claim 35 is objected to in reciting “wherein the human corneal endothelial cell express CD56.” It should recite “wherein the human corneal endothelial cell expresses CD56.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1, 4, 9, 14, 17, and 59-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is ambiguous in reciting, “contacting a cell population containing human corneal endothelial cells expressing CD56 or CD166 with a first positive affinity reagent; and selecting cells to which the first positive affinity reagent bound, wherein the first positive affinity reagent comprises an antibody that binds to CD56 surface protein of human corneal endothelial cells, an antibody that binds to CD166 surface protein of human corneal endothelial cells, … or…” in the alternative because it is unclear how the first positive affinity reagent is selective for human corneal endothelial cells (hCECs) when the hCECs are recited to be known to express CD56 or CD166, and the first positive affinity reagent antibody specifically binds to CD56 or CD166. It appears that the first positive affinity reagent should comprise an antibody cocktail set having antibodies that bind to CD56, CD166, CAR, and CD248 surface proteins of human corneal endothelial cells. See also claims 4, 59, and 60.
Claim 1 is vague and indefinite in reciting, “wherein the second positive affinity reagent differs from the first positive affinity reagent” because it is unclear how the second positive affinity reagent and the first positive affinity reagent differ. Specifically, “differ” as used in the claim is a subjective term lacking a comparative basis for defining its metes and bounds.
Claim 1 is ambiguous in reciting, “contacting the cell population containing human corneal endothelial cells [expressing CD56 or CD166] with a second positive affinity reagent; and selecting cells to which the second positive affinity reagent bound, wherein the second positive affinity reagent comprises an antibody that binds to CD56 surface protein of human corneal endothelial cells, … an antibody that binds to CD166 surface protein of human corneal endothelial cells, … or…” in the alternative because it is unclear how the second positive affinity reagent is selective for hCECs when the hCECs are recited to be known to express CD56 or CD166, and the second positive affinity reagent antibody specifically binds to CD56 or CD166. It appears that the second positive affinity reagent should perhaps comprise an antibody cocktail set having antibodies that bind to CD56, CD166, CD90, CAR, and CD248 surface proteins of the human corneal endothelial cells. See also claim 5.

Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
11.	Claims 1, 4, 9, 14, 17, 31, 35, 42, and 51-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,655,102. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions recite a method of forming a composition enriched with human corneal endothelial cells (hCEC) comprising contacting a cell population containing hCECs expressing CD56 or CD166 with a positive affinity reagent comprising an antibody that binds to CD56 surface protein, an antibody that binds to CD166 surface protein; an antibody that binds to CAR surface protein, or an antibody that binds to CD248 surface protein; and then selecting cells that express the surface proteins to which the antibodies bound.
	This rejection is maintained for reasons of record.

Response to Arguments
12.	Applicant’s arguments with respect to claims 1, 4, 9, 14, 17, 31, 35, 42, and 51-62 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant’s amendment and because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Prior Art
13.	Claims 1, 4, 9, 14, 17, 31, 35, 42, and 51-62 are free of the prior art of record.
Claims 1, 4, 9, 14, 17, 31, 35, 42, and 51-62 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

14.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1678                                                                                                                                                                                                        



December 13, 2022